--------------------------------------------------------------------------------

Exhibit 10.1

MANAGEMENT SERVICES AGREEMENT

This Management Services Agreement (“Agreement”), is made and entered into as of
May 1, 2014 (the “Effective Date”), by and between Counsel Corporation, a
Canadian corporation (“Counsel”) and Heritage Global Inc., a Florida corporation
(“HGBL”).

Since 2001, Counsel has beneficially owned the majority of the outstanding
common stock of HGBL, and has provided certain business management services to
HGBL pursuant to a series of letter agreements.

The parties anticipate engaging in a transaction that will result in Counsel no
longer being the beneficial owner of a majority of the outstanding common stock
of HGBL.

In connection with the transaction, the parties desire Counsel to continue
providing business management services to HGBL, and wish to further formalize
this arrangement.

The parties agree as follows:

1. Appointment. HGBL hereby engages Counsel, and Counsel will, upon the terms
and subject to the conditions set forth herein, provide certain services to
HGBL, as described in Section 3.

2. Term. The term of this Agreement (the “Term”) will be for an initial term of
one (1) year; provided, however, that this Agreement may be terminated at any
time following the date hereof upon mutual agreement of HGBL and Counsel. The
Term will automatically renew for successive one (1) year terms unless either
Counsel or HGBL give notice of its intent not to renew the Agreement within
ninety (90) days before the expiration of the initial term or any renewal term.
Notwithstanding anything in this Agreement to the contrary, (a) the provisions
of Section 6 will survive the termination of this Agreement and (b) no
termination of this Agreement, whether pursuant to this Section 2 or otherwise,
will affect HGBL’s duty to pay any fees accrued, or reimburse any cost or
expense incurred, pursuant to the terms of this Agreement prior to the effective
date of that termination.

3. Services.

(a) Management Services. Counsel, consistent with past practices, will provide
HGBL with business management services, which include financial and investment
management and advisory services, preparation of regulatory filings, tax
advisory services, board support services, patent portfolio administration,
litigation strategy and management services and guidance regarding the
administration of equity based compensation, as the board of directors of HGBL
(the “Board”) may request from time to time (collectively, the “Management
Services”). The Management Services will include making available an individual
who is qualified and willing to execute the duties of the principal financial
officer of HGBL. The following Counsel officers and personnel will be primarily
responsible for providing the Management Services on behalf of Counsel:
Executive Vice President, Secretary, Chief Financial Officer, a Tax Manager, an
Accounting Manager and an Accounts Payable Clerk. Counsel will make itself
available for the performance of the Management Services upon reasonable notice.
Counsel will perform the Management Services at the times and places requested
by the Board to meet the needs and requirements of HGBL. This Agreement does not
guarantee or imply that the personal services of any individual currently
participating in HGBL shall be provided throughout the term of the Agreement.
Should HGBL require the personal services of any specific individual, service
arrangements will have to be entered into separately with such individual.

--------------------------------------------------------------------------------

(b) Personal services provided by Allan Silber are subject to their own terms
and conditions and this Agreement in no way alters or nullifies such terms and
conditions, which shall remain in full force and effect.

(c) Operation Services. Counsel will assist HGBL in the ongoing operations of
HGBL’s asset liquidation business (the “Operation Services”). Counsel will make
itself available for the performance of the Operation Services upon reasonable
notice. Counsel will perform the Operation Services at the times and places
requested by the Board to meet the needs and requirements of HGBL.

4. Compensation for Services.

(a) Fees for Management Services. HGBL will pay to Counsel an annual management
fee in an amount equal to Three Hundred Sixty Thousand Dollars ($360,000) (the
“Management Fee”). The Management Fee will be payable quarterly within thirty
days following the end of each calendar quarter.

(b) Fees for Operation Services. HGBL will pay to Counsel an annual operations
fee in an amount equal to Seventy-Five Thousand Dollars ($75,000) (the
“Operations Fee”). The Operations Fee will be payable quarterly within thirty
days following the end of each calendar quarter.

(c) Out-of-Pocket Expenses. In addition to the payments required under Section
4(a) and Section 4(b) above, HGBL shall pay directly or reimburse Counsel for
Out-of-Pocket Expenses (as hereinafter defined). For purposes of this Agreement,
the term “Out-of-Pocket Expenses” shall mean the reasonable amounts incurred by
Counsel and/or its personnel from products and/or services of unaffiliated third
parties delivered to HGBL or Counsel and/or their respective personnel in
connection with the Management Services and Operation Services. All direct
payments and reimbursements for Out-of-Pocket Expenses shall be made promptly
upon or as soon as practicable after presentation by Counsel to HGBL of a
statement in reasonable detail in connection therewith.

2

--------------------------------------------------------------------------------

(d) Interest on Unpaid Amounts. Interest at a rate per annum equal to the lesser
of the then current rate announced from time to time by the Wall Street Journal
as the “prime rate”, plus two percent (2%), or the maximum rate allowable by
law, will accrue and be payable by HGBL on any unpaid Management Fee or
Operations Fee until such amounts are paid.

5. Limitation of Liability. Neither Counsel nor any of its officers, directors,
managers, principals, stockholders, partners, members, employees, agents,
representatives and affiliates (each a “Related Party” and, collectively, the
“Related Parties”) will be liable to HGBL or any of its affiliates for any loss,
liability, damage or expense arising out of or in connection with the
performance of any Services contemplated by this Agreement, unless such loss,
liability, damage or expense will be proven to result directly from the willful
misconduct or gross negligence of such person.

6. Indemnification.

(a) HGBL will indemnify, defend and hold harmless Counsel and its Related
Parties from and against any and all losses, damages, liabilities, deficiencies,
claims, actions, judgments, settlements, interest, awards, penalties, fines,
costs, or expenses of whatever kind, including reasonable attorneys’ fees, that
are incurred by Counsel and/or its Related Parties (collectively, “Losses”)
arising out of or in connection with Services rendered or to be rendered by or
on behalf of Counsel pursuant to this Agreement, the transactions contemplated
by this Agreement or any actions or inactions by or on behalf of Counsel in
connection with any such Services or transactions; provided that HGBL shall not
be responsible for any Losses of Counsel or its Related Parties to the extent
such Losses have resulted from such party’s gross negligence or willful
misconduct in connection with any of such Services, actions or inactions.

(b) Counsel will indemnify, defend and hold harmless HGBL and its Related
Parties, from and against any Losses incurred to the extent such Losses have
arisen out of the gross negligence or willful misconduct of Counsel or its
Related Parties in connection with the services rendered or to be rendered
pursuant to this Agreement.

7. Compliance with Laws. In the performance of its duties and obligations under
this Agreement, each party will comply with all applicable laws. The parties
will cooperate fully in obtaining and maintaining in effect all permits and
licenses that may be required for the performance of the Management Services and
Operation Services.

8. Confidentiality. From time to time during the Term, either party (as the
“Disclosing Party”) may disclose or make available to the other party (as the
“Receiving Party”) information about its business affairs, goods and services,
forecasts, confidential information and materials comprising or relating to
intellectual property, trade secrets, third-party confidential information and
other sensitive or proprietary information, as well as the terms of this
Agreement, whether orally or in written, electronic or other form or media, and
whether or not marked, designated or otherwise identified as “confidential”
(collectively, “Confidential Information”). Confidential Information does not
include information that, at the time of disclosure: (a) is or becomes generally
available to and known by the public other than resulting from, directly or
indirectly, any breach of this Section 8 by the Receiving Party or any of its
representatives; (b) is or becomes available to the Receiving Party on a
non-confidential basis from a third-party source, provided that the third party
is not and was not prohibited from disclosing the Confidential Information; (c)
was known by or in the possession of the Receiving Party or its representatives
before being disclosed by or on behalf of the Disclosing Party; or (d) was or is
independently developed by the Receiving Party without reference to or use of,
in whole or in part, any of the Disclosing Party’s Confidential Information. For
clarity, if any Party’s Confidential Information is required to be disclosed
under applicable law, such disclosure shall not constitute a breach of this
Agreement so long as the Disclosing Party notifies the Receiving Party of such
requirement and assists the Receiving Party in obtaining a protective order
limiting the disclosure. During the Term and for three (3) years after the
disclosure of the Confidential Information, the Receiving Party shall: (i)
protect and safeguard the confidentiality of the Disclosing Party’s Confidential
Information with at least the same degree of care as the Receiving Party would
protect its own Confidential Information, but in no event with less than a
commercially reasonable degree of care; (ii) not use the Disclosing Party’s
Confidential Information, or permit it to be accessed or used, for any purpose
other than to exercise its rights or perform its obligations under this
Agreement; and (iii) not disclose any Confidential Information to any person,
except to the Receiving Party’s representatives who must know the Confidential
Information to assist the Receiving Party, or act on its behalf, to exercise its
rights or perform its obligations under this Agreement.

3

--------------------------------------------------------------------------------

9. Intellectual Property. Except as otherwise agreed by the parties, all data,
software, intellectual property or other property or assets (“Property”) owned
or created by a party shall remain the sole and exclusive property and
responsibility of such party. Neither party shall acquire any right, title or
interest in or to the Property of the other party pursuant to this Agreement.

10. Independent Contractor. Nothing herein will be construed to create a joint
venture or partnership between the parties hereto or an employee/employer
relationship. Counsel will be an independent contractor pursuant to this
Agreement. Neither party hereto will have any express or implied right or
authority to assume or create any obligations on behalf of or in the name of the
other party or to bind the other party to any contract, agreement or undertaking
with any third party. Nothing in this Agreement will be deemed or construed to
enlarge the fiduciary duties and responsibilities, if any, of Counsel or any of
its Related Parties, including without limitation in any of their respective
capacities as stockholder or directors of HGBL.

11. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder will be in writing and will be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the addresses indicated
below (or at such other address for a party as will be specified in a notice
given in accordance with this Section 11).

4

--------------------------------------------------------------------------------

    If to HGBL: 1 Toronto Street   Suite 700, PO Box 3   Toronto, Ontario,
Canada M5C 2V6       Facsimile: 416-866-3000       E-mail:
sweintraub@counselcorp.com       Attention: Stephen Weintraub, Executive Vice  
President, Secretary, CFO     If to Counsel: 1 Toronto Street   Suite 700, PO
Box 3   Toronto, Ontario, Canada M5C 2V6       Facsimile: 416-866-3000      
E-mail: asilber@counselcorp.com       Attention: Allan Silber, President

12. Entire Agreement. This Agreement constitutes the sole and entire agreement
of the parties to this Agreement with respect to the subject matter contained
herein, and supersedes all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter.

13. Successor and Assigns. This Agreement will be binding upon and will inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. However, neither this Agreement nor any of the rights of the parties
hereunder may be assigned or otherwise transferred by change of control or
operation of law by any party hereto without prior written consent of the other
party. Any attempted transfer or assignment in violation of this Section 13 will
be void.

14. No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or will confer upon any other person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement.

5

--------------------------------------------------------------------------------

15. Headings. The headings in this Agreement are for reference only and will not
affect the interpretation of this Agreement.

16. Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof will be effective unless
explicitly set forth in writing and signed by the party so waiving. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
will operate or be construed as a waiver thereof; nor will any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

17. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto will negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

18. Governing Law; Submission to Jurisdiction. This Agreement will be governed
by and construed in accordance with the internal laws of the Province of
Ontario, without giving effect to any choice or conflict of law provision. Any
legal suit, action or proceeding arising out of or based upon this Agreement or
the transactions contemplated hereby may be instituted in the courts of Ontario,
Canada located in the city of Toronto, and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding.
Service of process, summons, notice or other document by mail to such party’s
address set forth herein will be effective service of process for any suit,
action or other proceeding brought in any such court. The parties irrevocably
and unconditionally waive any objection to the laying of venue of any suit,
action or any proceeding in such courts and irrevocably waive and agree not to
plead or claim in any such court that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

19. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which will together be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission will be deemed to have the same
legal effect as delivery of an original signed copy of this Agreement.

20. No Strict Construction. The parties to this Agreement have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties, and no presumption or burden of
proof will arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Management Services
Agreement on the Effective Date.

COUNSEL CORPORATION


______________________________
By:
Title:

HERITAGE GLOBAL PARTNERS INC.


______________________________
By:
Title:

7

--------------------------------------------------------------------------------